Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Korean patent documents and WO 2016/070713 coted in the information disclosure statement of 28 May 2019 have been considered with respect to the provided English abstracts.
Drawings
The drawings are objected to because figure 4 is a grey square and does not show any image.  Thus the figure does not show the fluorescence microscopy image as discussed on page 39, lines 3-7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In the Description of the Drawings section, the paragraphs from figures 2, 3 and 5-7 should refer to each of figures. For example, figure 2 should be figure 2(a)-2(e).
Page 3, lines 12-16 and page 18, lines 5-9 teach the total amount of surface passivated quantum dot includes 1-50 wt% quantum dot, 1-50 wt%  of the ligand having formula 2 and the ligand represented by formula 3 is the balance. This teaching includes an embodiment where the ligand represented by formula 3 is not be present when there is 50 wt% quantum dot and 50 wt% of the ligand having formula 2. This embodiment is excluded from the teaching in the rest of the specification which requires the ligand having formula 3 to be present. This issue needs to be clarified.
Page 8, lines 6-9 and page 24, line 2 teaches that the absorbance of the pre-treated quantum dot is 0.1, 0.5 vol% to 20 vol% of the ligand exchange solution. It is unclear if applicants meant that the absorbance is 0.1 vol% to 20 vol%,  0.5 vol% to 20 vol% or it is one selected from 0.1 vol% or 0.5 vol% to 20 vol%. 
Finally, the use of “FIG.1A to 1C” in lines 2-6 on page 20 implies that there are three individual figures 1A, 1B and 1C and does not represent what is actually shown in figure 1.  Figure 1 shows schematic view of the inventive ligand exchange processes where parts (a) and (b) show the process where there is no substrate and part (c) should the process where there is a substrate and the figure shows that both parts (a) and (b) and part (c) lead to the second image in the second column of the figure. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 10 and 18 teach the A in the perovskite quantum dot can be CH3NH2 and NH2CH=NH- where H is bonded to B in the perovskite formula. This is nowhere taught in the specification. The specification teaches A can be CH3NH3 or methyl ammonium (the chemical name for this formula) and NH2CH=NH2 or formamidinium (the chemical name for this formula). It is noted that the art teaches that A in perovskites of the claimed formula are cations and that cation A does not bond to the metal B in these perovskites. Therefore the claimed A choices of CH3NH2 and NH2CH=NH- where H is bonded to B in the perovskite formula are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
1 can be a substituted or unsubstituted C1-C6 alkyl group. This is nowhere taught in the specification. Therefore, this claimed embodiment is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Since the independent claims do not comply with the written description requirement; the dependent claims which include all the limitations of these independent claims, also do not comply with the written description requirement.
Claim 22 teaches the substrate is formed of glass, polyimide, polyethylene terephthalate and combinations thereof. The specification teaches substrate is formed of polyimide or polyethylene terephthalate or that the substrate is formed of glass coated with a transparent conductor. These teachings do not support the claimed combinations nor does it support the claimed uncoated glass substrate. These discrepancies between what is claimed and that disclosed in the specification needs to be corrected. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 10, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 10 and 18; the formulas for the organic components of A are incorrect. The correct formulas, as shown by the art of record, is CH3NH3 and NH2CH=NH2, which are the cations methylammonium and formamidinium. The claimed CH3NH2 and NH2CH=NH are not cations. There is nothing in the art to indicate that the claimed formula NH2CH=CNH-BX3 is a 
Claim 4 is indefinite since it includes an embodiment where there is 50 wt% quantum dot and 50 wt% of the ligand having formula 2, where means it is free of the ligand having formula 3. Claim 1, from which claim 4 depends, requires the presence of the ligand having formula 3. Therefore claim 4 is indefinite. 
Claim 20 is indefinite as to the actual absorbance range of the ligand exchange solution. It is unclear if it is 0.1 vol% to 20 vol%,  0.5 vol% to 20 vol% or one selected from 0.1 vol% or 0.5 vol% to 20 vol%. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,923,688. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented device in claim 1 of U.S. patent 10,923,688 includes the surface-passivated quantum of claim1 of this application and patented claim 10 teaches the quantum dot is produced by the same method as in claim 9 of this application.  
Allowable Subject Matter
Claims 2-8 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) and 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
st and 2nd paragraph, set forth in this Office action.
The claimed methods are not taught or suggested by the cited art of record. While the method claims of U.S. Patent No. 10,923,688 are similar to those in this application, there is no teaching in the claims that the pretreating step includes a first solvent. The quantum dots of claims 2-8 are not taught or suggested by the cited art of record since the claims in U.S. Patent No. 10,923,688 to not teach or suggest the limitations of these claims and the art does not teach or suggestion that the R1COOH ligand will or could attach to the surface of the perovksite quantum dot as R1C(O-)O-. The art teaches R1COOH ligands attaches to the surface of the perovksite quantum dot as R1COO-.
Conclusion
	U.S. patents 9,425,396; 9,701,696 and 10,193,088 and WO 2016/072805 are cited as of interest since they show the crystal structure of ABX3 perovskites where A is a cation, such as methylammonium or formamidinium, M is a metal including those claimed and X is a halogen. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
6/8/21